NO. 07-08-0065-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

DECEMBER 30, 2008 

______________________________


ELIZABETH C. BRENT, APPELLANT

v.

MARTHA C. FIELD, J & J CATTLE FAMILY
LIMITED PARTNERSHIP, AMERICAN EXPRESS
TRAVEL RELATED SERVICES COMPANY, AND
THOMAS & WATSON TRUCKING, INC., APPELLEES

_________________________________

FROM THE 69TH DISTRICT COURT OF HARTLEY COUNTY;

NO. 4300 H; HON. RONALD E. ENNS, PRESIDING

_______________________________

Before CAMPBELL and PIRTLE, JJ., and BOYD, S.J.

ORDER
          Before us are the second motion of appellant Elizabeth C. Brent to review security
for supersedeas and motion for injunction, filed in this appeal.  See Tex. R. App. P. 24.4;
Sonny Arnold, Inc. v. Sentry Sav. Ass’n, 602 S.W.2d 90, 91 (Tex.App.–Amarillo 1980, orig.
proceeding) (appellate court empowered to issue writs necessary to enforce its
jurisdiction).  Following oral argument of Brent’s motions, on July 7, 2008, we issued an
order that, inter alia, required the Hartley County District Clerk to retain the funds that are
the subject of Brent’s motions in an interest-bearing account until further order of this
Court.  We neither granted nor denied the further relief requested by Brent’s motions.  The
parties have complied with our July 7 order.
          We have this day issued an opinion and judgment disposing of the merits of Brent’s
appeal.  Our opinion and judgment contain instructions for a limited remand of the case,
and for issuance of a new judgment of the trial court after its determination of the matters
subject to the remand.  Our opinion and judgment also contain instructions for the issuance
of an order of the trial court providing for distribution of the funds in the court’s registry.  
          Finding that the concerns Brent expressed in her motions have adequately been
addressed by the relief granted Brent by our order of July 7, coupled with the instructions
in our opinion and judgment on the merits of her appeal, we will deny further relief under
the second motion and motion for injunction.  
          It is so ordered.
 
Per Curiam